DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Species I (Claims 1-4, 8-12) and Species III (new claims 13-17) in the reply filed on 09/08/2021 is acknowledged.  The traversal is on the ground(s) that Species I and Species III disclose the subject matter “a reference current generator suitable for generating a reference current, and a plurality of comparators enabled based on each of bias voltage and suitable for comparing a plurality of pixel signals with a ramp signal, respectively, and there is no search and/or examination burden since Species III includes the subject matter of Species I.  
This is not found persuasive because of the reasons below.
a/ Species I (Figures 1-2) discloses only one “bias voltage generator 120” in Figure 1, while Species III (Figures 5-6) discloses “plurality of bias voltage generators 320” in Figure 5; therefore, Species I and Species III are distinct from each other.
b/ There is a search and/or examination burden for the Examiner since the Species require a different field of search such as employ different search strategies or search queries.  It should note that .  
The requirement is still deemed proper and is therefore made FINAL.

Claims 5-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/08/2021.

New Claims 13-17 are withdrawn from further consideration by the Examiner.
New claim 13 recites limitation “at least two bias voltage generators suitable for generating at least two bias voltages corresponding to the reference current, and compensating for the at least two bias voltages based on the reference current; and a plurality of comparators enabled based on the at least two bias voltages, and suitable for comparing a plurality of pixel signals with a ramp signal, respectively,” which read on Figure 5 of Species III, Species III is a non-elected Species, therefore, new claim 13 and new claims 14-17, which depend from new claim 13, are withdrawn from further consideration by the Examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
IMAGE SENSING DEVICE HAVING A MIRRORING CIRCUIT SUITABLE FOR COMPESATING AN OPERATING CURRENT.

Claim Objections
Claim 12 is objected to because of the following informalities: 
Claim 12 (lines 1-2), “each of the comparators” should be changed to --each of the plurality of comparators--.
Claim 12 (line 6), “each of the pixel signals” should be changed to --each of the plurality of pixel signals--.
Claim 12 (line 7), “a second mirroring element” should be changed to --a mirroring element--.  Note that there is no “a first mirroring element” recited in claims 8 and 12.
Claim 12 (line 9), “on the bias voltage” should be changed to --on the at least one bias voltage--.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamizo (US 2018/0176490).
Regarding claim 1, Nakamizo discloses an image sensing device comprising:
a current supply circuit (MOS transistors 151, 152, figures 5, 18, paragraphs [0059]-[0061]) coupled between a supply terminal of a first voltage (Vdd1, figures 5, 18, paragraphs [0059]-[0061]) and a pair of output terminals (figures 5, 18);
an input circuit (signal input transistor 153, reference input signal transistor 154, figures 5, 18, paragraphs [0059]-[0063]) coupled between the pair of output terminals and a common node, and suitable for receiving a pixel signal and a ramp signal (figures 5, 18, paragraphs [0059]-[0066]); and
a mirroring circuit (MOS transistors 156, 157, figures 5, 18, paragraphs [0059]-[0066]) coupled between the common node and a supply terminal of a second voltage, and suitable for compensating for an operating current, which flows between the common node and the supply terminal of the second voltage, based on a reference current when generating the operating current by mirroring the reference current.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by YAMASHITA et al. (US 2021/0185256).
Regarding claim 1, YAMASHITA et al. discloses an image sensing device comprising:

an input circuit (FETs 81, 82, figure 6, paragraphs [0144]-[0168]) coupled between the pair of output terminals and a common node, and suitable for receiving a pixel signal and a ramp signal (figures 5, 6, paragraphs [0144]-[0168]); and
a mirroring circuit (FETs 92, 93, figure 6, paragraphs [0144]-[0168]) coupled between the common node and a supply terminal of a second voltage, and suitable for compensating for an operating current (current IA, figures 5, 6, paragraphs [0160]-[0168]), which flows between the common node and the supply terminal of the second voltage, based on a reference current when generating the operating current by mirroring the reference current.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al. (US 9,232,165).
Regarding claim 8, Saito discloses an image sensing device comprising:
a reference current generator (constant current generator 20, figure 2, column 3, lines 4-33) suitable for generating a reference current;
a bias voltage generator (the first capacitor element 26 and the switch NMOS transistor 27 are sampling and holding switches for sampling and holding the bias voltage at the gate terminal of the NMOS transistor 22 by a signal PCL_RBIAS, figures 1, 2, column 3, lines 4-33) suitable for generating at least one bias voltage corresponding to the reference current, and compensating for the at least one bias voltage based on the reference current; and
a plurality of comparators (plurality of comparators 3, figures 1, 2, column 2, lines 29-67; column 3, lines 4-33) enabled based on the at least one bias voltage, and suitable for comparing a plurality of pixel signals with a ramp signal, respectively.
Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by MATSUMOTO et al. (US 2016/0249005).
Regarding claim 8, MATSUMOTO et al. discloses an image sensing device comprising:
a reference current generator (current source circuit 80, figure 4, paragraphs [0045]-[0050]) suitable for generating a reference current;
a bias voltage generator (bias circuit 50, figure 4, paragraphs [0045]-[0050]) suitable for generating at least one bias voltage corresponding to the reference current, and compensating for the at least one bias voltage based on the reference current; and
a plurality of comparators (plurality of comparators included in AD converter 13, figure 4, paragraphs [0045]-[0050]) enabled based on the at least one bias voltage, and suitable for comparing a plurality of pixel signals with a ramp signal, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 9,232,165) in view of Nakamizo (US 2018/0176490).
Regarding claim 12, Saito et al fails to disclose wherein each of the comparators includes: 
a current supply circuit coupled between a supply terminal of a second high voltage and a pair of output terminals; 

a second mirroring element coupled between the common node and the supply terminal of the low voltage, and suitable for generating an operating current corresponding to the reference current based on the bias voltage.
However, Nakamizo discloses:
a current supply circuit (MOS transistors 151, 152, figures 5, 18, paragraphs [0059]-[0061]) coupled between a supply terminal of a second high voltage (Vdd1, figures 5, 18, paragraphs [0059]-[0061]) and a pair of output terminals (figures 5, 18); 
an input circuit (signal input transistor 153, reference input signal transistor 154, figures 5, 18, paragraphs [0059]-[0063]) coupled between the pair of output terminals and a common node, and suitable for receiving each of the pixel signals and the ramp signal (figures 5, 18, paragraphs [0059]-[0066]); and 
a second mirroring element (MOS transistors 156, 157, figures 5, 18, paragraphs [0059]-[0066]) coupled between the common node and the supply terminal of the low voltage, and suitable for generating an operating current corresponding to the reference current based on the bias voltage.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Saito et al. by the teaching of Nakamizo in order to compare a reference signal generate by a reference generation unit  with an analog signal output by a photoelectric converter.  Doing so, a comparison result is output as an electric signal for further processing (paragraph [0049]).



Allowable Subject Matter
Claims 2-4, 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MURAKAMI et al. (US 2014/0160331) discloses solid-state imaging device and imaging apparatus.
Maedaet al. (US 2009/0009635) discloses solid-state imaging device and imaging apparatus.
Cho et al. (US 10,334,193) discloses read-out circuits of image sensors and image sensors including the same.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        12/03/2021